Title: To James Madison from William Short, 19 June 1810
From: Short, William
To: Madison, James


Dear Sir
Liverpool June 19—10
I have already acknowleged & thanked you for your favor of  recieved in France. I came to this country with the intention of embarking in the April packet from Falmouth. I was dissuaded from this, & have since been disappointed in the vessel I expected from hence whither I came to embark. I am now waiting for the return of a Ship which is recommended to me as a peculiarly good one. In the mean time Mr Erving intending to sail in a small despatch vessel which goes in a day or two & purposing to wait on you immediately on his arrival, I have thought it best to transfer to his care two letters for you which Dr. Logan committed to mine in London. You will find them here inclosed. When I received them I had hopes of being in America before this time. I shall regret the delay those letters have met with if it should occasion any inconvenience to the writer or to yourself. I take the liberty of putting under your cover ⟨a letter⟩ for our mutual friend which I ask the favor of you to forward to him—& to believe me your very obedt. servt.
W: Short
